Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Schalles (US 20120051389 A1) describes a reference element for calibrating the temperature sensor; wherein the reference element at least partially comprises a ferroelectric material, which experiences a phase transformation at least one predetermined temperature within the temperature range relevant for calibration of the temperature sensor. Thus, the invention relates to calibrating thermometers in situ, wherein the temperature sensor (primary sensor) is calibrated or validated with the assistance of, for example, a secondary sensor (reference element) likewise located in the thermometer component. The phase transformation and the associated change of at least one of the physical properties of the reference element can then be utilized to calibrate the temperature sensor. The reference element, in such case, is at least partially a ferroelectric material, which has one or a number of phase transformations, especially in the solid state, in the temperature range relevant for the calibrating. These phase transformations take place at known, fixed, and predetermined 

	Elliott (US 5022045 A) describes an optical-type, humidity-responsive device for monitoring ambient humidity comprising (1) a source of illumination providing a light beam, (2) means for providing observable change in humidity comprising a film of a heat-stable, high birefringent, high melting point solid/liquid composition which of itself can rapidly and reversibly sense changes in the ambient humidity, which composition has a hydrated solid anisotropic and translucent salt phase characteristic of a first condition and a liquid isotropic and clear phase characteristic of a second condition, the solid/liquid composition comprising (1) a saturated aqueous salt solution and (2) a hydrated solid salt portion in said solution, said solid hydrated salt portion being maintained concurrently in equilibrium with the salt solution at any ambient humidity, the solid salt being birefringent and translucent and the solution being non-birefringent and optically clear, the rate of evaporation being equal to the rate of condensation at the surface of the film of the salt solution at its transition temperature, the solid/liquid composition's equilibrium being abruptly triggered at a particular level of water vapor pressure and temperature which is characteristic of and indicates a change in the ambient humidity, the salt being an alkali metal salt of an acid selected from a member of the group consisting of aliphatic, keto aliphatic, aliphatic in 

	Fernandez (US 8440973 B1) describes a Focal Plane Array (FPA) for detecting Infrared (IR) radiation comprising: a plurality of cantilever elements; each cantilever element having a layer of a solid-to-solid phase transition material in contact with said cantilever element; said solid-to-solid phase transition material causes said cantilever element to move when said solid-to-solid phase transition material transitions between phases in response to said Infrared (IR) radiation. Means for priming said solid-to-solid phase transition materials to a desired temperature prior to said solid-to-solid phase transition material being subjected to a temperature change caused by said Infrared (IR) radiation.

	Arlabosse (US 2020/0377824 A1) describes A shaped detergent product comprising 10 to 100 wt. % of a first solid phase and 0 to 90 wt. % of one or more other phases, said first solid phase comprising: a) non-crystalline chiral aminopolycarboxylate; b) non-crystalline organic acid other than component a); c) at most 30 wt. % water; d) at most 50 wt. % of non-crystalline water-soluble component other than component a) or component b); e) at most 20 wt. % of homogeneously dispersed crystalline material; wherein the combination of the components a), b) and c) is present in the first solid phase in a concentration of at least 35 wt. % of the total weight of said solid phase; and wherein components a), b) and c) are present in the solid phase in a ratio of from 25 to 88 parts by weight of free acid equivalent of component a) : from 10 to 60 parts by weight of 

	Strehler (US 4030314 A) describes a method and apparatus for freezing biological materials is provided by which the material is cooled to freezing temperature or a temperature minimally warmer than freezing temperature at a substantially linear rate of temperature change. The environment surrounding the material is then rapidly chilled to a preselected temperature substantially below freezing temperature of the material to initiate phase change of the material, and then warmed to freezing temperature or a temperature minimally cooler than the freezing temperature of the material at or before the completion of phase change. Finally, the material is cooled to a preselected end temperature at a substantially linear rate of temperature change. Preservation of biological materials is accomplished by apparatus and a process with and by which the material is cooled at a substantially linear rate to approximately freezing temperature, changed from the liquid to the solid phase at relatively constant temperature, and 

	Allan ( US 4041771 A) describes a leak detector for a first container adapted for holding a first body of material at temperatures which are different from ambient temperature and comprising in combination: an elongated container adapted to be distributed along the exterior of said first container; a second body of a second material in said elongated container, said second body being normally in a first phase at ambient temperature and capable of exhibiting at a predetermined temperature between said ambient temperature and said temperatures of said first body of material, a local phase change between said first phase and a second phase at a location where said predetermined temperature occurs, said second body comprising two or more components, one of said components exhibiting, per se at a first temperature different than said predetermined temperature, the same change of phase as said local phase change, the other of said components exhibiting per se at a second temperature 

	Jerde (US 4627740 A) describes a self-calibrating thermostat apparatus comprising: a housing; a substance within the housing, the substance having a solid phase, a liquid phase and a melting point which melting point is at a temperature in excess of the ambient temperature surrounding the housing; container means disposed within the housing the containing the substance in a leak proof manner; the housing has two end portions joined by a central section, said central section being greater in area than said end portions, and at least one end portion has portions defining circulation apertures through which air from the envionment surrounding the housing may pass into said end portion having said circulation apertures, the container means is a vial having a neck section and a base section, said base section being of a greater area than said neck section, and a predetermined portion of said neck section is within said end portion of the housing having said circulation apertures so that said portion of said neck section is exposed to the ambient termperature; a temperature sensor adjacent the 

Dabrowiak (US 2013/0090708 A1) describes a heat exchange catheter or other body cooling device that is insertable into or positionable in contact with the body of a human or animal subject. Such catheter or other body cooling device has an inlet, an outlet and at least one lumen through which heat exchange medium may be circulated. The catheter is connected to a source of a heat exchange medium that comprises liquid phase matter and solid phase matter, wherein the solid phase matter has a melting point not higher than about 37 degrees C. and a pump or pressurization apparatus for circulating the heat exchange medium through the catheter or other body cooling device while it is inserted in or positioned on the body of a human or animal subject. During this process, at least some of the solid phase matter melts (i.e., undergoes a solid to liquid phase change), thereby removing heat from the heat exchange medium. In accordance with another aspect of the present invention, there is provided a method for lowering the temperature of all or part of the body of a human or animal subject. 

FAN GUOBIN, CN 104538821 A, 22-Apr-2015, H01S 3/04 describes a laser temperature control system and method. According to the technical scheme, the laser temperature control system comprises a laser heat sink, a phase change regenerator, a single-phase liquid cooling loop, a compressor unit and a compressor loop, the phase change regenerator is communicated with the laser heat sink through the single-phase liquid cooling loop, a temperature control valve is arranged on the single-phase liquid cooling loop, and the phase change regenerator is communicated with the compressor unit through the compressor loop. The laser temperature control system and method are low in energy consumption, high in temperature control precision, applicable to various mobile platforms, applicable to lasers of different heat loads, good in expandability and 

Bernadett Bacsa in Solid-Phase Synthesis of Difficult Peptide Sequences at Elevated Temperatures: A Critical Comparison of Microwave and Conventional Heating Technologies,  d June 25, 2008, 11 pages describes The Fmoc/t-Bu solid-phase synthesis of three difficult peptide sequences (a 9-mer, 15-mer, and 24-mer) was performed using N,N′-diisopropylcarbodiimide/1-droxybenzotriazole as coupling reagent on polystyrene, Tentagel, and ChemMatrix resins. In order to obtain an insight into the specific role of the elevated temperature and/or the electromagnetic field for peptide syntheses carried out using microwave
irradiation, peptide couplings and Fmoc-deprotection steps were studied under microwave and conventionally heated conditions at the same temperature. While room temperature couplings/deprotections generally
produced the difficult peptides in rather poor quality, excellent peptide purities were obtained using microwave heating at a temperature of 86 °C for both the coupling and deprotection steps in only 10 and 2.5 min reaction time, respectively. While for most amino acids no significant racemization was observed, the high coupling temperatures led to considerable levels of racemization for the sensitive amino acids His and Cys. It was demonstrated for all three peptide sequences that when performing the coupling/deprotection steps at the same reaction temperature using conventional heating, nearly identical results in terms of both peptide purity and racemization levels were 
related to the electromagnetic field.
Allowable Subject Matter
2.	Claims 11-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 11 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a method for in-situ calibration and/or validation of a thermometer, the method comprising: determining a sensor temperature from the measured value obtained using the temperature sensor at a measurement time that has the shortest time separation from the phase transformation time; and comparing the sensor temperature with the phase transformation temperature and/or determining a difference between the sensor temperature and the phase transformation temperature. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-19 are allowed due to their dependency on claim 11.
Regarding claim 20:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 18, 2022